Exhibit 10.3

 

Ingredion Incorporated

Restricted Stock Units Award Agreement

 

Ingredion Incorporated (the “Company”) has granted you an award of Restricted
Stock Units (the “Award”) under the Ingredion Incorporated Stock Incentive Plan
(the “Plan”).  The Award represents the right to receive shares of Company
Common Stock in the future.  The grant date of the Award and the number of
Restricted Stock Units covered by this Award are set forth in the document you
have received entitled “Notice of Grant of Restricted Stock Units”.  The Notice
of Grant of Restricted Stock Units and this Restricted Stock Units Award
Agreement collectively constitute the Agreement relating to the Award.  This
Award Agreement and the Plan together govern your rights under the Plan and set
forth all of the conditions and limitations affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise expressly provided in the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.              General.  Except as provided below, you shall not be entitled to
any privileges of ownership with respect to the shares of Common Stock subject
to the Award unless and until, and only to the extent, the Restricted Stock
Units subject to the Award are settled and you become a stockholder of record
with respect to such shares as provided herein.  The Company agrees to reserve
and keep available, either in treasury or out of its authorized but unissued
shares of Common Stock, the full number of shares subject to the Award.

 

2.              Vesting Period. The Restricted Stock Units awarded and/or
credited under this Award Agreement will become fully vested on           , 20  
(the “Vesting Date”).  During the period beginning on the Grant Date and ending
on the Vesting Date (the “Vesting Period”) the Restricted Stock Units awarded
and/or credited under this Award Agreement may not be sold, transferred,
assigned, pledged, hypothecated or otherwise encumbered or disposed of, except
as provided in the Plan or this Agreement.  If all of the terms and conditions
of the Award Agreement and the Plan are met on the Vesting Date, subject to
Section 10 of this Award Agreement, then you will be issued certificates for the
number of shares of Common Stock subject to the Restricted Stock Units then held
by you which were issued and/or credited to you under this Award Agreement.  The
issuance shall occur upon the Vesting Date or as soon as administratively
practicable thereafter (but in no event later than thirty (30) days following
the Vesting Date).

 

3.               Termination of Employment: In the event that you terminate
employment with the Company, its affiliates, and/or its Subsidiaries for any
reason, or in the event that the Company, its affiliates, and/or its
Subsidiaries terminates your employment with or without Cause, all of the
unvested Restricted Stock Units you hold at the time your employment terminates
shall be forfeited to the Company, subject to Section 3.3 of the Plan and
provided, that in the event your employment with the Company is terminated due
to (a) death, (b) disability or (c) retirement on or after (A) age 65, (B) age
62 with a minimum of 5 years employment with or service to the Company or its
Subsidiaries or affiliates or (C) age 55 with a minimum of 10 years employment
with or service to the Company or its Subsidiaries or affiliates, a prorated
portion of the Restricted Stock Units awarded and/or credited under this Award
Agreement shall vest.  Such proration shall be calculated by multiplying the
number of Restricted Stock Units awarded and/or credited under this Award
Agreement by a fraction, the numerator of which is the number of full months
that have elapsed between the Grant Date and your termination date and the
denominator of which is.

 

--------------------------------------------------------------------------------


 

4.               Voting Rights and Dividends.  You do not have the right to vote
any shares of Common Stock or to receive dividends on them prior to the date
such shares are to be issued to you pursuant to the terms of this Award
Agreement.  As of each date on which dividends are paid on the Common Stock, the
Company shall credit to the Award additional Restricted Stock Units, the number
of which shall be determined by multiplying the amount of such dividend per
share of Common Stock by the number of shares of Common Stock then subject to
the Award, and dividing the product thereof by the Fair Market Value of a share
of Common Stock on the applicable dividend payment date.

 

5.              Income Tax and Social Insurance Contribution Withholding: Prior
to the issuance or delivery of any shares of Common Stock, the Company or the
Subsidiary or affiliate that employs you (the “Employer”) (if applicable) shall
have the right to require you to pay any U.S. Federal, state, local or other
taxes (including non-U.S. taxes, social insurance, payroll tax, payment on
account or other tax-related withholding) (“Tax-Related Items”) which may be
required to be withheld or paid in connection with the Restricted Stock Units. 
Such obligation shall be satisfied either:

 

(a)                 by the Company by withholding whole shares of Common Stock
which would otherwise be delivered to you, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Restricted Stock Units (the “Tax Date”), or by the Company
or Employer withholding an amount of cash which would otherwise be payable to
you, in the amount necessary to satisfy any such obligation; or

 

   (b)              by you by any of the following means: (A) a cash payment to
the Company or the Employer in the amount necessary to satisfy any such
obligation, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of shares of Common Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to you, equal to the amount
necessary to satisfy any such obligation, or (D) any combination of (A), (B) and
(C).

 

Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value, determined as of the Tax Date, in excess of the amount
determined by applying the minimum statutory withholding rate (as determined by
the Company in good faith and in its sole discretion).  Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and you shall pay the remaining amount in cash.

 

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Common Stock issued
upon vesting of the Units, and (b) do not commit to structure the terms of the
Award (or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.

 

6.               Change of Capitalization:  If, prior to the time the
restrictions imposed by Section 2 of this Award Agreement on the Restricted
Stock Units awarded hereunder lapse, the Company shall be reorganized or
consolidated or merged with another corporation, the appropriate amount of any
stock, securities or other property exchangeable for shares of Common Stock
pursuant to such reorganization, consolidation or merger shall be appropriately
substituted for the shares of Common Stock then subject to the Restricted Stock
Units issued and/or credited hereunder.

 

7.               Continuation of Employment: This Award Agreement shall not
confer upon you any right to continuation of employment by the Company, its
affiliates, and/or its Subsidiaries, nor shall this Award Agreement interfere in
any way with the Company’s, its affiliates’, and/or its Subsidiaries’ right to

 

2

--------------------------------------------------------------------------------


 

terminate your employment at any time, except to the extent expressly provided
otherwise in a written agreement between you and the Company, an affiliate or
Subsidiary or prohibited by law.

 

8.                     No Right to Future Grants; No Right of Employment;
Extraordinary Item: In accepting the grant, you acknowledge that:  (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended or terminated by the Company at any time, as provided
in the Plan and this Award Agreement; (b) the grant of the Restricted Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (d) your participation in the
Plan is voluntary; (e) the Restricted Stock Units and any Common Stock subject
to the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the grant of Restricted Stock Units is provided for future
services to the Company and its Affiliates and is not under any circumstances to
be considered compensation for past services; (g) in the event that you are an
employee of an affiliate or Subsidiary of the Company, the grant will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the grant will not be interpreted to form an employment contract
with the affiliate or Subsidiary that is your employer; (h) the future value of
the underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (i) no claim or entitlement to compensation or damages arises from
forfeiture or termination of the Restricted Stock Units or diminution in value
of the Restricted Stock Units or the shares of Common Stock and you irrevocably
release the Company, its affiliates and/or its Subsidiaries from any such claim
that may arise; (j) in the event of involuntary termination of your employment,
your right to receive Restricted Stock Units and vest in Restricted Stock Units
and/or Common Stock under the Plan, if any, will terminate in accordance with
the terms of the Plan and will not be extended by any notice period mandated
under local law; furthermore, your right to vest in the Restricted Stock Units
after such termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law; and (k) if you are resident or employed outside
the United States, neither the Company nor any of its Subsidiaries or affiliates
shall be liable for any change in the value of the Restricted Stock Units, the
amount realized upon settlement of the Restricted Stock Units or the amount
realized upon a subsequent sale of any shares of Common Stock, resulting from
any fluctuation of the United States Dollar/local currency exchange rate.

 

9.                     Requirements of Law: The granting of Restricted Stock
Units under the Plan, and the issuance or delivery of any certificate or
certificates for Common Stock upon the vesting of Restricted Stock Units shall
be subject to, and conditioned upon, satisfaction of all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

10.              Alternative Form of Settlement in Non-U.S. Jurisdictions: 
Notwithstanding anything in the Agreement to the contrary, if you are resident
or employed outside of the United States, the Company may, in its sole
discretion, settle the Restricted Stock Units in the form of a cash payment to
the extent settlement in shares of Common Stock: (i) is prohibited under local
law; (ii) would require you, the Company and/or its Subsidiaries or affiliates
to obtain the approval of any governmental and/or regulatory body in your
country of residence (or country of employment, if different); (iii) would
result in adverse tax consequences for you or the Company; or (iv) is
administratively burdensome.  Alternatively, the Company may, in its sole
discretion, settle the Restricted Stock Units in the form of shares of Common
Stock but require you to immediately sell such shares (in which case, this Award
Agreement shall give the Company the authority to issue sales instructions on
your behalf).

 

11.             Compliance with Local Law:  If you are resident or employed
outside of the United States, as a condition to the grant of Restricted Stock
Units, you agree to repatriate all payments attributable to the shares of Common
Stock and/or cash acquired under the Plan in accordance with local foreign
exchange rules and regulations in your country of residence (and country of
employment, if different).  In addition, you

 

3

--------------------------------------------------------------------------------


 

agree to take any and all actions, and consent to any and all actions taken by
the Company and the Company’s Subsidiaries and affiliates, as may be required to
allow the Company and the Company’s Subsidiaries and affiliates to comply with
local laws, rules and regulations in your country of residence (and country of
employment, if different).  Finally, you agree to take any and all actions as
may be required to comply with your personal legal and tax obligations under
local laws, rules and regulations in your country of residence (and country of
employment, if different).

 

12.              Employee Data Privacy. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, email address, family
size, marital status, sex, beneficiary information, emergency contacts,
passport/visa information, age, language skills, drivers license information,
nationality, C.V. (or resume), wage history, employment references, social
insurance number or other identification number, salary, job title, employment
or severance contract, current wage and benefit information, personal bank
account number, tax related information, plan or benefit enrollment forms and
elections, option or benefit statements, any shares of stock or directorships in
the company, details of all options or any other entitlements to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding for purpose of
managing and administering the Plan (“Data”).

 

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country. 
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting Corporate Human Resources.

 

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any shares of Common Stock acquired. 
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.

 

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.

 

You understand, however, that refusing or withdrawing your consent may affect
your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact Corporate Human Resources.

 

13.             Compliance with Section 409A of the Code.  It is intended that
this Award Agreement and the Plan be exempt from the provisions of section 409A
of the Code to the maximum extent permissible under law.  To the extent section
409A of the Code applies to this Award Agreement and the Plan, it is intended
that this Award Agreement and the Plan comply with the provisions of section
409A of the Code.  This Award Agreement and the Plan shall be administered and
interpreted in a manner consistent with this intent.  In the event that this
Award Agreement or the Plan does not comply with section 409A of the Code (to
the extent applicable thereto), the Company shall have the authority to amend
the terms of this Award Agreement or the Plan (which amendment may be
retroactive to the extent permitted by section 409A of the Code and may be made
by the Company without your consent) to avoid excise taxes and other penalties
under section 409A of the Code, to the extent possible.  Notwithstanding the
foregoing, no particular tax result for you with respect to any income
recognized by you in connection with this Award Agreement is guaranteed, and you
solely shall be responsible for any taxes, penalties, interest or

 

4

--------------------------------------------------------------------------------


 

other losses or expenses incurred by you under section 409A of the Code in
connection with this Award Agreement.  To the extent any amounts under this
Award Agreement are payable by reference to your “termination of employment,”
such term shall be deemed to refer to your “separation from service,” within the
meaning of section 409A of the Code.  Notwithstanding any other provision in
this Plan, if you are a “specified employee,” as defined in section 409A of the
Code, as of the date of your separation from service, then to the extent any
amount payable under this Award Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of section 409A of the
Code, (ii) is payable upon your separation from service and (iii) under the
terms of this Award Agreement would be payable prior to the six-month
anniversary of your separation from service, such payment shall be delayed until
the earlier to occur of (a) the six-month anniversary of your separation from
service or (b) the date of your death.

 

14.              Administration: This Award Agreement and your rights hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the Board
or the Committee may adopt for administration of the Plan.

 

15.              Not a Public Offering in Non-U.S. Jurisdictions:  If you are
resident or employed outside of the United States, neither the grant of the
Restricted Stock Units under the Plan nor the issuance of the underlying shares
of Common Stock upon vesting of the Restricted Stock Units is intended to be a
public offering of securities in your country of residence (and country of
employment, if different).  The Company has not submitted any registration
statement, prospectus or other filings to the local securities authorities in
jurisdictions outside of the United States unless otherwise required under local
law.

 

16.              Governing Law:  All questions concerning the construction,
validity and interpretation of this Award Agreement and the Plan shall be
governed and construed according to the laws of the State of Delaware, without
regard to the application of the conflicts of laws provisions thereof.  Any
disputes regarding this Award or the Plan shall be brought only in the state or
federal courts of the State of Delaware.

 

17.              Severability:  The invalidity or unenforceability of any
provision of the Plan or this Award Agreement will not affect the validity or
enforceability of any other provision of the Plan or this Award Agreement, and
each provision of the Plan and this Award Agreement will be severable and
enforceable to the extent permitted by law.

 

18.              Addendum to Award Agreement:  Notwithstanding any provisions of
this Award Agreement to the contrary, the Restricted Stock Units shall be
subject to such special terms and conditions for your country of residence (and
country of employment, if different), as the Company may determine in its sole
discretion and which shall be set forth in an addendum to these terms and
conditions (the “Addendum”).  If you transfer your residence and/or employment
to another country, any special terms and conditions for such country will apply
to the Restricted Stock Units to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate your transfer).  In all circumstances, the Addendum
shall constitute part of these terms and conditions.

 

19.              Electronic Delivery:  The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units or other
awards granted to you under the Plan by electronic means.  You hereby consent to
receive such documents be electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party-designated by the Company.

 

20.              English Language:  If you are resident and/or employed outside
of the United States, you acknowledge and agree that it is your express intent
that the Award Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Restricted Stock
Units, be drawn up in English.  If you have received the Award Agreement, the
Plan or any other documents

 

5

--------------------------------------------------------------------------------


 

related to the Restricted Stock Units translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

21.             Additional Requirements:  The Company reserves the right to
impose other requirements on the Restricted Stock Units, any shares of Common
Stock acquired pursuant to the Restricted Stock Units, and your participation in
the Plan, to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the administration of the Award
and the Plan.  Such requirements may include (but are not limited to) requiring
you to sign any agreements or undertakings that may be necessary to accomplish
the foregoing.

 

22.             Clawback Policy.  This Award Agreement and the Restricted Stock
Units are subject to the Company’s Policy on Recoupment of Incentive
Compensation and any similar policy or policies that have been or may be adopted
by the Company.

 

Ingredion Incorporated

 

 

By:

 

 

 

 

 

 

Diane J. Frisch

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

*          *          *          *          *

 

6

--------------------------------------------------------------------------------


 

Ingredion Incorporated

Addendum to the Restricted Stock Units Award Agreement

 

In addition to the terms of the Plan and the Award Agreement, the Restricted
Stock Units are subject to the following additional terms and conditions.  All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Award Agreement.  Pursuant to Section 18 of the Award
Agreement, if you transfer your residence and/or employment to another country
reflected in an Addendum, the additional terms and conditions for such country
(if any) will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate your transfer).

 

AUSTRALIA

 

Shareholder Approval Requirement.  To the extent you are an individual whose
termination benefits are subject to Sections 200 to 200J of the Corporations Act
2001, the Award is contingent upon the Company’s satisfaction of the shareholder
approval requirements thereunder.  To the extent the Company does not or is
unable to satisfy such requirements, your Award will be null and void, and you
will not have any claims against the Company to receive any payment or other
benefits in lieu of the Award.

 

CANADA

 

1.                                      Settlement in Shares.  Notwithstanding
anything to the contrary in the Award Agreement, Addendum or the Plan, your
Award shall be settled only in shares of Common Stock (and may not be settled in
cash).

 

2.                                      Use of English Language.  You
acknowledge and agree that it is your express wish that this Award Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.  Vous reconnaissez et consentez que c’est votre souhait exprès
qui cet accord, de meme que tous documents, toutes notifications et tous
procédés légaux est entré dans, donné ou instituté conformément ci-annexé ou
relatant directement ou indirectement ci-annexé, est formulé dans l’anglais.

 

CHILE

 

Private Placement.  In accordance with Circular 99 of 2001, from Chile’s
Superintendence of Securities, the grant of the Restricted Stock Units hereunder
is not intended to be a public offering of securities in Chile but instead is
intended to be a private placement.  As a private placement, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of the
local securities authorities.

 

7

--------------------------------------------------------------------------------


 

FRANCE

 

Use of English Language.  You acknowledge and agree that it is your express wish
that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Vous reconnaissez et
consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.

 

MEXICO

 

1.                                      Commercial Relationship.  You expressly
recognize that your participation in the Plan and the Company’s grant of
Restricted Stock Units does not constitute an employment relationship between
you and the Company.  You have been granted the Restricted Stock Units as a
consequence of the commercial relationship between the Company and the Company’s
affiliate in Mexico that employs you, and the Company’s local affiliate in
Mexico is your sole employer.  Based on the foregoing, (a) you expressly
recognize the Plan and the benefits you may derive from your participation in
the Plan does not establish any rights between you and the Company’s affiliate
in Mexico that employs you, (b) the Plan and the benefits you may derive from
your participation in the Plan are not part of the employment conditions and/or
benefits provided by the Company’s affiliate in Mexico that employs you, and
(c) any modifications or amendments of the Plan by the Company, or a termination
of the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of your employment with the Company’s affiliate in Mexico
that employs you.

 

2.                                      Extraordinary Item of Compensation.  You
expressly recognize and acknowledge that your participation in the Plan is a
result of the discretionary and unilateral decision of the Company, as well as
your free and voluntary decision to participate in the Plan in accordance with
the terms and conditions of the Plan, the Award Agreement and this Addendum.  As
such, you acknowledge and agree that the Company may, in its sole discretion,
amend and/or discontinue your participation in the Plan at any time and without
any liability.  The value of this Award is an extraordinary item of compensation
outside the scope of your employment contract, if any.  This Award is not part
of your regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Employer.

 

SINGAPORE

 

Securities Law Information.  The grant of the Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore.  Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply.  You should note that, as a result, the Award is subject to section 257
of the SFA and you will not be able to make: (a) any subsequent sale of the
shares of Common Stock underlying the Award in Singapore; or (b) any offer of
such subsequent sale of the shares of Common Stock subject to the Award in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.                                      Withholding Taxes.  The following
provision supplements Section 5 of the Award Agreement:

 

By accepting the Restricted Stock Units, you agree to notify the Employer of the
amount of any gain realized upon vesting of the Restricted Stock Units.  If you
fail to advise the Employer of the gain realized upon vesting of the Restricted
Stock Units, you may be liable for a fine.  You will be responsible for paying
any difference between the actual tax liability and the amount withheld.

 

8

--------------------------------------------------------------------------------


 

2.                                      Exchange Control Obligations.  You are
solely responsible for complying with applicable exchange control regulations
and rulings (the “Exchange Control Regulations”) in South Africa.  As the
Exchange Control Regulations change frequently and without notice, you should
consult your legal advisor prior to the acquisition or sale of Shares under the
Plan to ensure compliance with current Exchange Control Regulations.  Neither
the Company nor any of its Subsidiaries or affiliates will be liable for any
fines or penalties resulting from your failure to comply with applicable laws.

 

SPAIN

 

1.                                      Acknowledgement of Discretionary Nature
of the Plan; No Vested Rights.  In accepting the Award, you acknowledge that you
consent to participation in the Plan and have received a copy of the Plan.  You
understand that the Company has unilaterally, gratuitously and in its sole
discretion granted the Restricted Stock Units under the Plan to individuals who
may be employees of the Company or its Subsidiaries throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any of its Subsidiaries on an ongoing basis.  Consequently, you understand
that the Restricted Stock Units are granted on the assumption and condition that
the Restricted Stock Units and the shares of Common Stock acquired upon vesting
of the Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Subsidiaries) and shall not be considered
a mandatory benefit, salary for any purposes (including severance compensation)
or any other right whatsoever.  In addition, you understand that this grant
would not be made to you but for the assumptions and conditions referenced
above. Thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.

 

You understand and agree that, as a condition of the grant of the Restricted
Stock Units, subject to Section 3 of the Award Agreement, any unvested portion
of the Restricted Stock Units as of the date you cease active employment will be
forfeited without entitlement to the underlying shares of Common Stock or to any
amount of indemnification in the event of the termination of employment by
reason of, but not limited to, (i) material modification of the terms of
employment under Article 41 of the Workers’ Statute or (ii) relocation under
Article 40 of the Workers’ Statute.  You acknowledge that you have read and
specifically accept the conditions referred to in the Award Agreement regarding
the impact of a termination of employment on your Restricted Stock Units.

 

2.                                      Termination for Cause.  Notwithstanding
anything to the contrary in the Plan or your Award Agreement, “Cause” shall be
defined in the Plan, irrespective of whether the termination is or is not
considered a fair termination (i.e., “despido procedente”) under Spanish
legislation.

 

UNITED KINGDOM

 

1.                                      Income Tax and Social Insurance
Contribution Withholding.  The following provision supplements Section 5 of the
Award Agreement:

 

If payment or withholding of the income tax due in connection with the
Restricted Stock Units is not made within ninety (90) days of the event giving
rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax paid by the Employer shall
constitute a loan owed by you to the Employer, effective as of the Due Date. 
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Section 5 of the Award Agreement. 
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall

 

9

--------------------------------------------------------------------------------


 

not be eligible for a loan from the Company or the Employer to cover the income
tax liability.  In the event that you are a director or executive officer of the
Company and the income tax is not collected from or paid by you by the Due Date,
the payment of any uncollected income tax and employee national insurance
contributions (“NICs”) by the Employer may constitute a benefit to you (the “Tax
Benefit”) on which additional income tax and NICs will be payable.  If you are a
director or executive officer of the Company, you will be responsible for paying
and reporting any income tax due on the Tax Benefit directly to HMRC under the
self-assessment regime, and the Employer will hold you liable for the Tax
Benefit and the cost of any employee NICs due on the Tax Benefit that the
Company or the Employer was obligated to pay and paid.  The Company or the
Employer (as applicable) may recover the Tax Benefit and the cost of any such
employee NICs from you at any time by any of the means referred to in Section 5
of the Award Agreement.

 

2.                                      Exclusion of Claim. You acknowledge and
agree that you will have no entitlement to compensation or damages insofar as
such entitlement arises or may arise from your ceasing to have rights under or
to be entitled to the Award, whether or not as a result of the termination of
your employment with the Company or its Subsidiaries or affiliates for any
reason whatsoever (whether the termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Award.  Upon the
grant of the Restricted Stock Units, you shall be deemed irrevocably to have
waived any such entitlement.

 

*          *          *          *          *

 

10

--------------------------------------------------------------------------------